DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
On page 6, applicant argues that the 6810 Waveform Digitizing/Recording module of Manual is an independent external device and is not an embedded system of a control unit of a power supply apparatus. However, figure 1 of Manual shows that the 6810 is installed within the instrument mainframe system. Applicant’s states that pages 56 and 57 show the 6810 as external dependent devices, however both figures 28 and 29 state that the 6810 and 8901A/6010 are internal to the instrument mainframe. Claim 1, as written, states that embedded system comprises a memory and main control chip, which are both present in Figure 29. The 6810 system is the Instrument Mainframe, which contains 6810 modules controlled through an interface module (main controller).
Applicant then argues that Manual’s disclosure differs in that it requires using probes to obtain analog signals external to the power system to be converted into digital signals for processing and storing, so the 6810 of Manual cannot be applied to an embedded system of a control unit of a power supply. However, figure 3 of the instant application shows an A/D converter for converting analog signals to digital signals for processing and storage. Page 5, discloses that the 6810 system is applicable to both power monitoring and power supply testing.
On page 7, Applicant argues that Manual fails to disclose that the operating variables include memory values of a program that is executed in the main control chip of the embedded system”. However, Figure 29 shows that the mainframe controller has “memory values” that correspond to various system commands. Additionally, one of ordinary skill would recognize that the main controller would inherently contain memory values of a program executed in the controller, because that is how the controller operates. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Model 6810 Waveform Recorder(Operator's Manual, January 1990), hereinafter the "Manual".

Regarding Claim 1, the Manual teaches a time-sharing wave recording method for an embedded system of a control unit of a power supply apparatus (Manual, p. 5 and p. 56-57, 6810 Waveform Digitizing/Recording Module (hereinafter6810 ) is a CAMAC module that is mounted in a crate and under the control of a crate-mounted interface module that sets up the 6810 and instruct it to receive data on the write lines and to send back waveform data on the read lines; note that the crate houses the modules and supplies them with power; accordingly the 6810 constitutes an embedded system of a control unit of a power supply apparatus. Fig. 1 shows the 6810 system as the instrument mainframe, comprising 6810 modules and interface module), the embedded system comprising a memory (Manual, p. 92, Fig. 33, 6810 Block Diagram, system including a memory; also see Figure 29 and note that a memory is inherent for the main controller to operate with the other modules within the system) and a main control chip (Manual p 56-57, Fig. 28 8901A/6010 Interface Module and Fig. 29 Mainframe controller), the time-sharing wave recording method comprising steps of: 
(a) defining a plurality of operating variables in the embedded system, selecting N1 operating variables from the plurality of operating variables so as to be recorded (Manual, p. 91-92, signal-conditioning board accepts one to four differential inputs, scales them in programmable gain amplifiers, simultaneously samples the amplifier outputs, and then multiplexes the outputs into the ADC board; after the ADC board resamples the signal from the board, it goes through a two-pass conversion of 6 bits and then 7 bits to generate the final 12 bit output that is sent to the memory board on a bidirectional data bus; accordingly, using the 6810 to record two or 4 channel inputs for an application as disclosed necessarily entails defining a plurality of operating variables in the system (e.g., plurality of simultaneously sampled amplifier outputs in signal conditioner of Fig. 33) and selecting N1 operating variables from the plurality of operating variables (e.g., using the multiplexer of the signal conditioner of Fig. 33) so as to be recorded using the ADC), and mapping storage addresses of the N1 operating variables to N1 index variables, wherein N1 is a positive integer (Manual, p. 91-92, after the ADC board resamples the signal from the board, it goes through a two-pass conversion of 6 bits and then 7 bits to generate the final 12 bit output that is sent to the memory board on a bidirectional data bus; also see p. 62, 6810 has the ability to readout data in a selected channel/segment mode, see step 2 of channel segment readout in which desired channel/segment for readout is selected; it is therefore inherent that the channel data generated by the ADC for each channel (Fig. 33) is correspondingly mapped to N1 index variables when a single waveform on a single channel or when multiple waveforms on multiple channels are recorded, with the index variables specifying a particular channel/segment associated with waveform data recordation so as to enable subsequent retrieval of waveform data for a particular channel/segment; for example, in step 2 of channel segment readout (p. 62) specifying a particular (channel#)W(segment#) will enable retrieval of waveform data that has been indexed according to the channel/segment; note, for example, that for the 6810 that when two operating variables are indexed using more than two index variables (e.g., more than two channel/segment combinations), it remains true that the two operating variables are mapped to two index variables because mapping to more than two index variables necessarily entails mapping to two index variables) and the operating variables include memory values of a program that is executed in the main control chip of the embedded system (Manual p. 57 , Fig 29 note common controls and command lines indicates that mainframe controller stores memory values for a program executed in the main control. Also note that a control chip must inherently contain memory values of at least the program that it executes in order to execute that program); 
(b) providing N2 record channels in a sequential relationship (see Manual as applied above, p. 91, the 6810 can run in a 1, 2, or 4 channel mode; also see p. 40, Acquire section; accordingly Manual discloses providing N2 record channels in a sequential relationship, e.g., operating in 2-channel mode provides channel 1 and channel 2 (e.g., N2 record channels) in a sequential relationship, and operating in 4-channel mode provides channels 1-4 (e.g., N2 record channels) in a sequential relationship), and establishing a mapping relationship between each record channel and arbitrarily-selected index variables of the N1 index variables, wherein N2 is a positive integer (see Manual as discussed above in response, it is therefore inherent that the channel data generated by the ADC for each channel (Fig. 33) is correspondingly mapped to N1 index variables when a single waveform on a single channel or when multiple waveforms on multiple channels are recorded, with the index variables specifying a particular channel/segment associated with waveform data recordation so as to enable subsequent retrieval of waveform data for a particular channel/segment; for example, in step 2 of channel segment readout (p. 62) specifying a particular (channel#)W(segment#) will enable retrieval of waveform data that has been indexed according to the channel/segment; note that the segment size can be arbitrarily selected (Manual, p. 45) such that the number of segments recorded on a particular channel is arbitrarily selectable; thereby arbitrarily varying the number of segments recorded for a given waveform; accordingly, for index variables specifying a particular channel/segment to which waveform data is recorded so as to enable subsequent retrieval of waveform data for a particular channel/segment, at least the index variables specifying the segment are arbitrarily selectable); and 
(c) assigning values of the operating variables corresponding to the mapped index variables to a first record channel of the N2 record channels in response to a  (see Manual as discussed above in Response section; note that the 6810 Waveform Digitizing/Recording system samples input channels using a clock; see, p. 5, sample rate; also see p. 25; further note that the 6810 Waveform Digitizing/Recording system initiates waveform recording in response to a trigger specified by the user, e.g., a specific waveform condition or a software trigger; accordingly, values of the operating variables (e.g., values of a first waveform received at a first input channel) corresponding to the mapped index variables will be assigned to a first record channel in response to an edge of the pulse of a sampling clock signa I and a start triggering signa I provided when the sampled first waveform satisfied the specified trigger), sequentially assigning values of the operating variables corresponding to the mapped index variables to the rest of the N2 record channels in response to a rising edge of each pulse of the clock signal and the start triggering signal (note that the 6810 Waveform Digitizing/Recording system all active channels use the same trigger, see Manual, p. 7; accordingly, values of the operating variables (e.g., values of second, third and fourth waveforms received at second, third and fourth input channels) corresponding to the mapped index variables will be assigned to second, third and fourth record channels in response to an edge of the pulse of a sampling clock signal and a start triggering signal provided when the sampled first waveform satisfied the specified trigger), and recording the assigned values of the operating variables for the N2 record channels to the memory, wherein the procedure of assigning the values of the operating variables to the record channels is stopped in response to a stop triggering signal (see Manual as applied above, after the ADC board resamples the signal from the board, it goes through a two-pass conversion of 6 bits and then 7 bits to generate the final 12 bit output that is sent to the memory board on a bidirectional data bus; note in the 6810 Waveform Digitizing/Recording system a segment size is specified to control the number of samples stored in memory after each trigger event; see Manual, p. 45, Segment Size; the system therefore necessarily includes a stop triggering signal that stops the recording of segments for each channel when the number of samples specified by segment size is reached).
Manual discloses assigning values of the operating variables corresponding to the mapped index variables to a first record channel of the N2 record channels in response to an edge of a pulse of a clock signal from the embedded system and a start triggering signal as set forth above. Manual is not relied upon as explicitly disclosing that the assigning is in response to a rising edge. The examiner takes Official notice of the fact that the use of the rising edge or falling edge of a clock signa I for synchronization of circuit operation was well-known and conventional before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains. (See, e.g., https://web. archive. org/web/20180522203945/https://en. wikipedia.org/wiki/Clock_signal). The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable. For these reasons, the recitation that that the assigning is in response to a rising edge does not patentably distinguish over Manual.

Regarding Claim 2, the Manual teaches (M+1) discrete sampling operations are performed on each record channel, and the value of the operating variable assigned to each record channel and at each time is selected from the sampled values of the operating variables corresponding to the mapped index variables, wherein Mis a natural number (Manual p. 45 "Use segment size to control the number of samples stored in memory after each trigger event."; also see p. 33 "SEGMENTSIZE: Set Segment Size to 4k samples" and note that ta king 4000 samples starting with an index of [0] means recording samples 0 through 3999).

Regarding Claim 3, the Manual teaches wherein after the value of the operating variable corresponding to the index variable is assigned to the N2-th record channel in the step (c), the value of the operating variable corresponding to the index variable is assigned to the first record channel again in response to a rising edge of the next pulse of the clock signal and the start triggering signal, wherein each record channel has been given with the operating variables corresponding to the index variables for (M+1) times, and the values assigned to each record channel from the first time to the (M+1)-th time are sequentially the sampled values of the operating variables corresponding to the mapped index variables for the record channel from the first time to the(M+1)-th time (Manual p. 79 "The trigger address shows the contents of the main address counters when trigger was recognized"; note the samples are stored in response to the trigger condition and that responding to a rising edge is conventional in the art as stated above).

Regarding Claim 5, the Manual teaches wherein the memory is a non-volatile memory (Manual p. 6 The 6810 features a built-in 512 ksample memory which is expandable to 8 Megasamples; also see p. 92 Figure 33 and p. 97 "Readout" and note that data can be read from the entire active memory the memory).

Regarding Claim 6, the Manual teaches wherein the start triggering signal is generated when a pulse width modulation signals generated In the power supply apparatus or the embedded system is enabled to start a wave recording task (Manual p. 7 "The 6810 module will trigger when the trigger source meets specific waveform conditions or when a software trigger command occurs. Either an external trigger input, the Channel 1 signal, or the Channel 2 signa I can act as the trigger source.").

Regarding Claim 7, the Manual teaches wherein the stop triggering signal is generated when the power supply apparatus stops generating a pulse width modulation signal, a wave recording task of the embedded system is disabled, the embedded system detects an abnormal condition of the power supply apparatus, or a time period of performing the wave recording task reaches a predetermined time length (Manual p. 7 "The 6810-records the trigger-to-trigger times from segment to segment."; also see p. 96 "Segmentation: Memory divided into segments; separate trigger for each segment, records only to end of segment for each trigger"; also note that dividing the sample by the sample rate will produce the "predetermined time length" associated with the predetermined segment size since "S = number of samples per memory").

Regarding Claim 8, the Manual teaches wherein the operating variables are analog signal variables (Manual p. 93 Analog Inputs).

Regarding Claim 9, the Manual teaches wherein the operating variables are digital signal variables (Manual p. 94 Analog-to-Digital Conversion).

Regarding Claim 10, the Manual teaches wherein in the step (c), whenever any record channel is given with the values of the operating variables, the values of the operating variables assigned to the record channel are stored in the memory (Manual p. 97 Readout; specifically see "2: Any active channel's memory" and note that memory can be retrieved for just a single channel, therefore the recorded data is "assigned" to its channel in memory).

Regarding Claim 11, the Manual teaches wherein in the step (c), after all record channels are given with the values of the operating variables, the values of the operating variables assigned to the record channels are collaboratively stored In the memory (Manual p. 97 Readout; specifically see "1. Entire active memory" and note that all memory for all channels can be retrieved at once).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/09/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863